DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARIE DUBREUS,
                             Appellant,

                                     v.

                 PRIMERICA LIFE INSURANCE CO.,
                            Appellee.

                              No. 4D17-715

                              [April 19, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet C. Croom, Judge; L.T. Case No. 2013CA002688.

   Nichole J. Segal and Andrew A. Harris of Burlington & Rockenbach,
P.A., West Pallm Beach, and Mark A. Greenberg of Mark A. Greenberg,
P.A., West Palm Beach, for appellant.

   Amy S. Rubin and Megan A. McNamara of Fox Rothschild LLP, West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.